Upon de novo review by the entire Court in accordance with MCR 2.003(D)(2)(b), the Court orders that the motion of plaintiffs-appellees to disqualify Justice David F. Viviano from participating in the decision of this case is DENIED for the reason that no justice is persuaded that there is any ground for the disqualification of Justice Viviano.
VIVIANO , J., did not participate in the decision because he is the subject of the disqualification motion.
CAVANAGH , J., is not participating in the case, including the motion to disqualify, because the case was argued before she assumed office.